Exhibit 10.1

 

WAYFAIR INTERNATIONAL ASSIGNMENT AGREEMENT, DATED APRIL 1, 2015, BETWEEN THE
COMPANY AND JOHN MULLIKEN

 

April 1, 2015

 

John Mulliken

9 Colbourne Crescent, Unit 1

Brookline, MA 02445

 

Dear John:

 

This letter describes your international assignment to London, England, subject
to the terms and conditions set forth in this letter agreement (the
“Agreement”). Unless specified otherwise, the terms and conditions outlined in
this letter are in effect only for the period of this assignment.  At the end of
the assignment, Wayfair LLC (the “Company”) will no longer provide the premiums,
allowances and special benefits and differentials provided while on this
assignment.  This Agreement amends and restates in its entirety the previous
International Assignment Agreement between you and the Company, dated July 28,
2014.

 

International Assignment

 

Your international assignment will begin on August 1, 2014 and is anticipated to
continue until approximately August 1, 2016 (the “Assignment”).

 

At all times during the Assignment you shall remain an employee of the Company. 
The Company reserves the right to modify or terminate the Assignment at any
time. During the Assignment, your employment shall continue to be “at-will,”
meaning that the Company may terminate your employment and this Agreement at any
time without advance notice or without cause.

 

The Company shall determine the timing of your repatriation, to occur within 14
days of the termination or conclusion of the Assignment unless otherwise agreed
to by the Company.  For purposes of your Assignment, your home country shall be
the United States and your host country shall be the United Kingdom (the “Host
Country”).

 

During the Assignment, you are expected to abide by the Company’s policies on an
ongoing basis. The Company may change its policies from time to time at its sole
discretion.  If the Company should change its policies as they relate to your
Assignment, you will be notified of the changes.

 

Duties and Responsibilities

 

During the Assignment, you will be working for the Company as a Senior Vice
President.  You will report to Niraj Shah, the Chief Executive Officer.  The
Company may modify your position, title, duties, responsibilities and terms and
conditions of employment from time to time as it deems necessary.  You will
observe the regular public holidays of the Host Country.

 

Basic Salary and Benefits

 

Your base salary is $265,000, less all hypothetical U.S. tax withholdings and
agreed and required deductions, including those in accordance with the Company’s
tax equalization policy.  Your salary may change during your Assignment in
accordance with the Company’s policies and annual review cycles.  The Base
Salary will be paid in the Company’s normal course and compensates you for all
hours worked.  As an exempt employee you are not eligible for overtime.

 

You (and your family when applicable) will be eligible to participate in the
following Company benefits programs during your Assignment: Medical, dental,
disability, emergency evacuation, and life insurance pursuant to the

 

1

--------------------------------------------------------------------------------


 

Company’s “Ex Pat” plan with Aetna.

 

The Company has also agreed to pay tuition and fees, including bus service, to
enroll both of your children in the American School of London for the 2014-2015
school year and the 2015-2016 school year.  The Company will pay the tax
liability relating to this tuition benefit.

 

In addition, the Company has agreed to pay an additional amount of $100,000 for
the period from July 2015 through June 2016, in recognition of the salary your
spouse is forgoing for the 2014-2015 academic year.  This will be payable in
monthly amounts of $8,333.33, but will be paid independent of employment
arrangements (e.g., if the Company requires you to relocate or terminates your
service, the full amount will be payable); provided that if you leave the
Company voluntarily, such payments will cease as of the date of your
termination.

 

Bonus

 

Bonus eligibility will be based on the Company’s bonus plan in place and subject
to the terms and conditions sets forth in such plan.

 

Tax Preparation

 

If the Company’s tax advisor suggests that you need to file a tax return for the
Host Country, the Company will pay the costs of preparing your foreign tax
returns in addition to the costs associated with tax equalization, which is
discussed later in this Agreement.  The Company will provide you with the name
of the firm to complete the foreign tax return on your behalf.  The costs will
be covered during the term of your Assignment including the years following your
repatriation from your Assignment for which you need to file a return for income
earned while you were a Wayfair employee in the Host Country.

 

Tax Equalization Program

 

You are eligible for tax equalization with regard to compensation you receive
from the Company or its affiliates during your Assignment, including income on
the vesting of your equity while you are on Assignment based on the taxation
requirements of the Host Country and the United States (the “Home Country”).

 

Tax equalization is meant to keep your tax obligation approximately the same as
if you had remained in the Home Country earning the same income as you are
earning during your Assignment, including base salary, bonus amounts, and income
related to your ownership of equity interest in the Company including Restricted
Units, Deferred Units and Options (“Equity”).  Your tax obligation will not
include tax on income related to the Company’s payment of school tuition and bus
transportation for your two children accompanying you to the United Kingdom for
the 2014-2015 school year.

 

Your tax equalization is calculated as follows: the Company calculates a
“hypothetically” determined Home Country income tax on your total income based
on the number of exemptions you have claimed on your actual tax return. Your tax
equalization does not apply to any negative tax consequences that occur due to
your refusal to repatriate at the Company’s request or at the conclusion of the
Assignment and these remain solely your obligation.

 

Tax equalization reconciliations will be prepared by a local tax preparer chosen
by the Company, who will compare your actual tax liability in both countries to
your hypothetical tax. This is done to ensure that your total amount of income
tax paid approximates what you would have paid if you were working in your Home
Country earning the same income (including base salary, bonus and income related
to your ownership of equity interest in the Company that would be considered
taxable income if you were located in your Home Country).

 

In particular, with respect to any vesting of your Equity in the Company, if it
is determined that such Equity vesting results in taxable income in the Host
Country with a tax obligation that exceeds what your tax obligation would have
been had you remained an employee in the Home Country, the Company will provide
tax equalization on this income.  If the sale of vested Equity in the Company is
required in order to meet your tax obligations in the US, and the sale of
additional shares of vested Equity would be required in order to cover an
additional tax obligation resulting from this Assignment in the United Kingdom,
the Equity sold shall not exceed what would be required to

 

2

--------------------------------------------------------------------------------


 

cover your tax obligation in the Home Country.  If the Company disagrees with
the determination of the Host Country income and/or tax computation relating to
the Equity, the Company will pay all costs associated with resolving such
dispute.  Notwithstanding anything herein to the contrary, the Company will
indemnify you against any amounts owed by you, including interest and penalties,
in the event a taxing authority, including the United States, the United
Kingdom, Germany or another jurisdiction where you may be subject to tax based
on your employment with the Company, audits or assesses you or otherwise
challenges any tax return made or taxes paid by you, provided that such tax
return or tax payment was made by you in reliance upon the advice of the Company
or a tax preparer hired on your behalf by the Company.  You agree to provide the
Company with prompt notice of any such audit or assessment and will grant the
Company control of any such proceeding (at the Company’s expense), with your
reasonable cooperation.

 

Any Host Country tax refunds must be forwarded to the Company within 14 days of
receiving such refund.

 

In exchange for the tax equalization benefit set forth herein, you hereby
authorize the Company to deduct the hypothetical tax referenced above.

 

Confidentiality

 

You will continue to be bound by your obligations under the Non-Competition,
Non-Solicitation, Non-Disclosure and Invention Assignment Agreement that you
signed as an employee of the Company.

 

Transportation

 

The Company will pay the reasonable cost of flying you and your family to the
Host Country via coach seating for the purpose of relocating to the Host
Country, and the reasonable cost of returning your family from the Host Country
via coach seating for the purpose of repatriation as mentioned in the “Return to
Home Country” section below.

 

Relocation

 

The Company has agreed to pay a total of $20,000 in one upfront payment to cover
your moving and relocation expenses.  The Company has agreed to pay a total of
$20,000 upon the completion of overseas service to cover your moving &
relocation expenses for your return to the United States.

 

Travel and Business Expenses

 

The Company will reimburse you for your reasonable business and travel expenses.
All travel and business expenses must be submitted for reimbursement with
appropriate documentation pursuant to Company policy.  The Company will
reimburse you for one trip home for you and your immediate family members (4
tickets) for each 12 month period of service overseas, i.e., one trip home in
2014-2015, and one trip home in 2015-2016, pursuant to Company policy.

 

Return to Home Country

 

Upon the conclusion or termination of the Assignment, the Company will pay the
transportation costs to bring you and your family via coach seating, and your
household goods back to the United States. To be eligible for this repatriation
assistance, you must return promptly to your Home Country upon the repatriation
date designated by the Company. The Company will not pay the transportation
costs to bring you and your household goods back to your Home Country if you
accept a job with a new employer.

 

If your employment is terminated for cause as defined in the Company’s home
office employee policy manual and in any policy information set forth in the
Host Country company policy manual, you agree to repay the Company for the cost
of repatriation. Should you voluntarily terminate your employment during the
Assignment, you agree to repay the Company for the relocation expenses incurred
in moving you to the Host

 

3

--------------------------------------------------------------------------------


 

Country by the Company and any repatriation costs.

 

Immigration

 

Your Assignment will be subject to your obtaining and maintaining any necessary
business and work visas (including successful completion of your medical
examination that may be required to obtain a work permit or visa) in the
countries to which you will be traveling during the Assignment. The Assignment
will immediately terminate and you will be repatriated if any necessary
immigration visa(s), work permit(s) and related documentation are either
withheld or withdrawn or expire without renewal. The Company shall cover all
immigration costs related to your Assignment to the Host Country, including the
costs of a pre-departure medical exam, if any, that are not covered by your
medical insurance. The Company will assist you to process your application for
immigration. This should be your top priority since work permit approval is
required prior to starting the Assignment and immigration proceedings can be
very lengthy. You should ensure timely provision of requested information to
enable the application process to happen in the most timely and efficient manner
as possible. It is your responsibility to ensure that you have a valid passport
for travel.

 

Severability

 

If any provision of this agreement is held by any court of competent
jurisdiction to be invalid or unenforceable in whole or in part, the remaining
provisions of this contract of employment shall continue in full force and
effect.

 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Massachusetts, without regard to its choice of law rules.

 

Entire Agreement

 

This Agreement constitutes the entire agreement between you and the Company
regarding the terms of your Assignment and it is the complete, final, and
exclusive embodiment of your agreement with regard to this subject matter and
supersedes any other promises, warranties, representations or agreements,
whether written or oral. It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by an officer of the Company. 
From time to time, the Company may modify or cancel its personnel policies or
company benefits plans consistent with the needs of the business.

 

Please signify your acceptance of the foregoing by signing the duplicate
enclosed copy of this Agreement and returning it to me.

 

Yours sincerely,

 

 

/s/ Nicholas Malone

 

Chief Administrative Officer, Wayfair LLC

 

 

 

 

 

Accepted and agreed:

 

 

 

/s/ John Mulliken

 

 

4

--------------------------------------------------------------------------------